Citation Nr: 1423079	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-36 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI) with residual recurrent headaches. 

2.  Entitlement to an initial disability rating in excess of 10 percent for adjustment disorder with depressed and anxious mood, and memory loss.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea, claimed as secondary to TBI with residual recurrent headaches and/or an adjustment disorder with depressed and anxious mood, and memory loss.

4.  Entitlement to an initial compensable disability rating for cervical spine musculoligamentous strain prior to January 13, 2011, and an initial rating in excess of 10 percent, since January 13, 2011.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law
ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was most recently before the Board in June 2010, when service connection claims for bilateral hearing loss, irritable bowel syndrome and gastroesophageal reflux disease were denied; increased disability ratings for thoracic spine musculoligamentous strain and for vasomotor rhinosinusitis were also denied.  In addition to remanding the claims listed on the title page, the Board remanded service connection claims for headaches and posterior occlusal wear and attrition, and nocturnal bruxism, claimed as grinding teeth.  While the claims were on Remand, in June 2011, the RO granted service connection for myofascial symptoms of bruxism (claimed as posterior occlusal wear and attrition, nocturnal bruxism) (noncompensable from December 30, 2007).  Additionally, a September 2011 Code Sheet effectuated a June 2011 supplemental statement of the case which granted service connection for residual recurrent headaches, and combined that grant with the previous grant of service connection for a TBI.  He has not appealed the ratings or effective dates assigned for these disabilities, and no claims regarding these disabilities are in appellate status at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

VA Treatment Records-  The most recent VA treatment records associated with the claims file are dated through June 2011 (VA Greater Nebraska-Western Iowa Health Care System).  VA records since June 2011 should be associated with a file available for appellate review.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are actually attached to the reviewed files.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Increased Ratings for TBI, Adjustment Disorder, Cervical Spine-  The Veteran was last afforded VA examinations for his service-connected TBI in December 2010 and for his service-connected psychiatric disorder and cervical spine in January 2011.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Nevertheless, because the examinations are now over three years old, and there are no current treatment records associated with the Veteran's claims file or Virtual claims file, the Board finds that additional VA examinations must be conducted.

Service Connection Sleep Disorder-  The Veteran's sleep disorder claim was remanded in June 2010 to obtain an etiological opinion.  Significantly, a June 2011 VA examination report noted that there was no evidence that the Veteran had been diagnosed with a chronic sleep disorder, and therefore provided a negative nexus opinion.  However, the Veteran has complained of insomnia.  See September 2008 VA treatment record. 

The examiner who determined, in June 2011, that the Veteran did not have a sleep disability diagnosed as sleep apnea did not discuss evidence regarding insomnia.  There is no record that reported insomnia was considered in the evaluation of PTSD, adjustment disorder, or other service-connected disability.  If the Veteran's insomnia is related to his service, and is a separate medical disorder, even if only for some portion of the pendency of the claim, the criteria for service connection for a current disability must be addressed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additional medical discussion of the Veteran's complaints regarding insomnia is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should again request that the Veteran identify private providers (names, addresses, and approximate dates of treatment) who treated TBI, adjustment disorder, sleep apnea or insomnia, cervical spine disability, or provided other medical care relevant to the claims on appeal.  The Veteran should identify treating VA facilities other than the VA Greater Nebraska-Western Iowa Health Care System.  The Veteran should also be afforded an opportunity to identify or submit relevant non-clinical evidence.  

The Veteran and his attorney should be advised of the time allowed for response.  The Veteran's attorney should be asked to assist the Veteran to provide the relevant information as quickly as possible.   

After obtaining the appropriate authorization from the Veteran, the AOJ should obtain relevant clinical records not already associated with the physical or electronic claims files.  

Even if the Veteran does not respond to the request to identify relevant clinical records, or does not identify VA providers, obtain the Veteran's treatment records, from the VA Greater Nebraska-Western Iowa Health Care System, dated from June 2011 to the present.  

If any record(s) cannot be obtained, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and notify the Veteran and his attorney.  

2.  As soon as the time allowed for the Veteran to identify relevant information expires (assuming current VA records have been obtained), afford the Veteran neuropsychiatric examination by an appropriate specialist to determine: 
      A.  The severity of his service-connected (i) traumatic brain injury to include memory loss, and (ii) adjustment disorder; and 
      B.  To determine the nature and etiology of any current sleep disorder, to include sleep apnea.

The examinations should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the (i) traumatic brain injury residuals, (ii) sleep impairment complaints, and (iii) psychiatric disorder. 

All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The examiner should review the entire claims folder in conjunction with this examination.  The file(s) reviewed should be identified in the examination report. 

The examiner should elicit from the Veteran a narrative of his history of relevant symptoms during and since his period of active service from November 2006 to December 2007.  This should specifically include the Veteran's report of symptomatology or complaints related to TBI, a psychiatric disability characterized as adjustment disorder, and claimed sleep impairment.  
      The examiner should state whether a sleep impairment identified by the Veteran and/or by clinical records is chronic disability for which a diagnosis may be assigned.  If the sleep impairment is a symptom rather than a disability, the examiner should identify the disability manifested by the sleep impairment.  
      If the sleep impairment is a separate medical disorder, the examiner should provide a medical opinion as to whether there is a probability of 50 percent or greater (it is at least as likely as not) that sleep impairment disability is the result of the Veteran's service or is proximately due to or aggravated by a service-connected disability.  If sleep impairment was not present throughout the entire pendency of this appeal (since December 2007), the examiner should opine as to the beginning and/or ending date of sleep impairment.   

A complete rationale should be provided for any opinion(s) expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or results from the limits of current medical knowledge.  

3.  As soon as the time allowed for the Veteran to identify additional relevant information expires (assuming availability of current VA records), schedule the Veteran for separate VA examination(s) of the cervical spine by appropriate specialist(s) (spine/orthopedic and neurologic) to determine the severity of the Veteran's service-connected cervical spine musculoligamentous strain, including orthopedic and neurologic manifestations.  The examiner(s) should elicit from the Veteran and record a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by service-connected cervical spine musculoligamentous strain.

The spine/orthopedic and neurologic examiners should perform all studies deemed appropriate to the case, and set forth all findings in detail in the examination report.  This may include radiolgic or EMG/NCS studies, as the examiners deem appropriate.  The examiners should review the entire claims folder in conjunction with their examinations, and summarize the files reviewed.  If an examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

Neurologic examination:  The examiner should report all cervical spine neurological findings and symptoms, such as neuropathy, including whether the Veteran has incapacitating episodes due to cervical spine disability, and if so, the frequency and the total duration of incapacitating episodes during the past 12 months or any one-year period.  (For VA purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician, and treatment by a physician.)  The examiner should discuss the effect of neurologic manifestations of cervical spine disability on the Veteran's daily activities.

Spine (orthopedic) examination:  The orthopedic examiner should provide the range of motion of the cervical spine in degrees, including where pain starts, the objective evidence of pain, excess fatigability, incoordination, and weakness, and any additional disability due to these factors.  The examiner should discuss the effects of orthopedic manifestations of cervical spine disability on the Veteran's daily activities.

Each examiner should provide a complete rationale for any opinion offered in the respective examination reports.  

4.  If the necessary medical examination(s) are not scheduled within six months of this Remand (by December 2014), the Veteran and his attorney should be notified that the Veteran may request an Informal Hearing Conference to discuss the anticipated schedule for concluding development of the issues on appeal. 

5.  Each examination report should be reviewed.  If any report is deficient, it should be returned to the examiner.  After completing the above, and other development indicated as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims on appeal should be readjudicated.  If any claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



